                Case 2:19-cv-08024-ODW-JC Document 32 Filed 12/12/19 Page 1 of 2 Page ID #:705



                1   BARNES & THORNBURG LLP
                    David P. Schack (SBN 106288)
                2   david.schack@btlaw.com
                    Matthew B. O’Hanlon (SBN 253648)
                3   matthew.o’hanlon@btlaw.com
                    2029 Century Park East, Suite 300
                4   Los Angeles, CA 90067-3012
                    Telephone: 310-284-3880
                5   Facsimile: 310-284-3894
                6   Attorneys for Plaintiffs Alan Baker
                    and Linda B. Oliver
                7
                8
                                            UNITED STATES DISTRICT COURT
                9
                                          CENTRAL DISTRICT OF CALIFORNIA
            10
            11
                    ALAN BAKER, LINDA B. OLIVER;           Case No. 2:19-cv-08024-ODW-JC
            12
                                       Plaintiffs,         PLAINTIFFS ALAN BAKER AND
            13                                             LINDA B. OLIVER’S OBJECTION
                          v.                               TO UNAUTHORIZED NOTICE OF
            14                                             ASSOCIATION OF COUNSEL
                    ALLSTATE INSURANCE COMPANY,            FILED BY CHRISTOPHER G. HOOK
            15      EDWARD CARRASCO, and DOES 1            [DKT. NO. 28]
                    through 10, inclusive,
            16
                                       Defendants.
            17
            18
            19
            20
            21
            22
            23
            24
            25
            26
            27
            28
   B ARNES &          PLAINTIFFS ALAN BAKER AND LINDA B. OLIVER’S OBJECTION TO
T HORNBURG LLP        UNAUTHORIZED NOTICE OF ASSOCIATION OF COUNSEL FILED BY
ATTORNEYS AT LAW
  LOS ANGELES                     CHRISTOPHER G. HOOK [DKT. NO. 28]
                Case 2:19-cv-08024-ODW-JC Document 32 Filed 12/12/19 Page 2 of 2 Page ID #:706



                1         Plaintiffs Alan Baker and Linda B. Oliver (collectively, the “Insureds”)—
                2   through their newly-retained counsel Barnes & Thornburg LLP—hereby object to the
                3   unauthorized Notice of Association of Counsel submitted by their former attorney
                4   Christopher G. Hook [Dkt. No. 28] (the “Purported Notice of Association”).
                5         The Purported Notice of Association was filed without the knowledge,
                6   authorization, or consent of Plaintiffs or Barnes & Thornburg LLP after the Insureds
                7   had already terminated Mr. Hook’s representation of them. Barnes & Thornburg LLP
                8   has not agreed to associate in as counsel with Mr. Hook in this action. As such, the
                9   Court should disregard the Purported Notice of Association.
            10
                                                                   BARNES & THORNBURG LLP
            11
            12 Dated: December 12, 2019                     By: /s/ Matthew B. O’Hanlon
                                                                David P. Schack
            13                                                  david.schack@btlaw.com
                                                                Matthew B. O’Hanlon
            14                                                  matthew.o’hanlon@btlaw.com
                                                                Attorneys for Plaintiffs Alan Baker and
            15                                                  Linda B. Oliver
            16
            17
            18
            19
            20
            21
            22
            23
            24
            25
            26
            27
            28                                                 1
   B ARNES &
                      PLAINTIFFS ALAN BAKER AND LINDA B. OLIVER’S OBJECTION TO
T HORNBURG LLP        UNAUTHORIZED NOTICE OF ASSOCIATION OF COUNSEL FILED BY
ATTORNEYS AT LAW
  LOS ANGELES
                                  CHRISTOPHER G. HOOK [DKT. NO. 28]
